Citation Nr: 0423453	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  00-24 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Osgood-Schlatter's 
disease (claimed as residuals of a knee injury)

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The American Legion for the appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May to August 1976.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The incarcerated veteran's representative gave testimony on 
his behalf at a videoconference hearing with the undersigned 
in November 2003.  Pursuant to discusion on the record, the 
veteran has provided authorizations for release of medical 
records from two correctional institutions, without 
identifying the date range concerned, and from a private 
hospital reflecting treatment sometime in 1993.  The 
veteran's claims file contains records from one of the 
correctional institutions up to April 1998 and from the 
hospital from February 1989.  The private hospital had 
previously furnished records from February 1989 and responded 
to a later request for records from 1993 to 1994 that it had 
no records.

The veteran stated in his December 2000 substantive appeal 
that he was treated at Miami VA Medical Center, but the RO 
had not obtained those records.  He did not identify the 
dates.  In 1999 he reported treatment at Miami VAMC about 
1980.  The file contains Miami VAMC records of treatment for 
hemorrhoids in June 1982.

The July response from Mercy Hospital was sufficient to 
terminate VA action to attempt to obtain records from about 
1993.  38 C.F.R. § 3.159(c)(1) (2003).  A June 2002 
supplemental statement of the case notified the veteran of 
Mercy Hospital's negative response, sufficient to discharge 
VA's duty to so notify the veteran.   38 C.F.R. § 3.159(e) 
(2003).  Presumably, the veteran did not in December 2000 
intend the RO to obtain records of his treatment for 
hemorrhoids to substantiate his claim for service connection 
for right knee and back conditions.  The RO should seek 
records of treatment for knee or back complaints from 1979 to 
the present.

The veteran has not had a VA examination in conjunction with 
his claim.  The evidence of record meets the regulatory 
criteria for entitlement to an examination: 38 C.F.R. 
§ 3.159(c)(4) (2003).  The RO should attempt to overcome the 
difficulty of examining an incarcerated claimant.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that those who adjudicate claims of incarcerated veterans 
must be certain that they tailor their assistance to the 
peculiar circumstances of confinement.  Such individuals are 
entitled to the same care and consideration given to their 
fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 ( 
1995).  The Court in that case went on to state that although 
the RO claimed an inability to get a fee-basis physician to 
conduct an examination in the correctional facility, the 
record contained neither information concerning the efforts 
expended by the RO in that regard nor any explanation as to 
why a [doctor] employed by the VA was not directed to perform 
the examination.  Under the unique circumstances presented by 
this case, where the Secretary has determined that the 
veteran is not available to participate in a VA examination 
under regular conditions, and in keeping with the "caution" 
of Wood v. Derwinski, 1 Vet. App.  190 (1991) the Court 
stated a remand is required to provide the Secretary with 
another opportunity to fulfill his statutory duty to assist 
this appellant in developing the facts of his claim. See 
38 U.S.C.A. § 5107(a), 38 C.F.R. §§4.1, 4.2, 4.10.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development required by the Veterans Claims 
Assistance Act of 2000 are completed.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

2.  Request medical records pertaining to 
the veteran's right knee and low back, or a 
negative response, from Florida Department 
of Corrections, Columbia Correctional 
Institute and from North Florida Reception 
Center from 1998.  Associate any 
information obtained with the claims file.

3.  Obtain medical records of treatment of 
the veteran's right knee or low back, or a 
negative response, from Miami VAMC for the 
period 1979 to the present.  Associate any 
information obtained with the claims file.

4.  Schedule the veteran for a VA 
orthopedic examination, making such 
arrangement as are practicable to 
accommodate his incarceration.  The 
examiner is to diagnose any current right 
knee and low back pathology.  The examiner 
must review the claims file in conjunction 
with the examination to reach and report an 
opinion whether any current right knee and 
low back conditions are the result of 
disease or injury, whether the etiology or 
right knee or low back conditions, whether 
disease or injury, began in service, 
predated service in 1976, or, if pre-
existing, increased in severity during 
service in 1976, or resulted from disease 
or injury after separation from service in 
August 1976.  The examiner should express 
the opinion on each of these points in 
terms of probabilities, i.e., whether the 
opinion about the cause and time of onset 
or aggravation is less than, equal to, or 
more than 50 percent probable.

5.  Readjudicate the claims at issue, and 
determine whether the appellant's claim, or 
any part of it, may now be allowed.  If 
none may, provide the appellant and his 
representative an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




